         Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 1 of 33



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                                 ENTERED
                                                                                                 12/20/2019
IN RE:                                            §
ULTRA PETROLEUM CORP., et al                      §       CASE NO: 16-32202
       Debtor(s)                                  §
                                                  §       CHAPTER 11
                                                  §
JONAH LLC, et al                                  §
     Plaintiff(s)                                 §
                                                  §
VS.                                               §       ADVERSARY NO. 16-03278
                                                  §
ULTRA PETROLEUM CORP., et al                      §
     Defendant(s)                                 §

                                  MEMORANDUM OPINION

         Jonah LLC1 et al owns overriding royalty interests (“ORRIs”) carved out of federal oil

and gas leases in the Pinedale Field in Sublette County, Wyoming. Ultra Petroleum Corp.2 is the

operator under the leases. The other defendants are Ultra affiliates. The dispute in this adversary

proceeding concerns the method of calculation of the payments required to be made by Ultra

pursuant to Jonah’s ORRIs.

         On April 29, 2016, Ultra filed for chapter 11 bankruptcy. (See Case No. 16-32204; ECF

No. 1). On December 19, 2016, Jonah filed this adversary proceeding against Ultra seeking: (i) a

determination of the validity and extent of its ORRIs; (ii) payments that Ultra allegedly failed to

make, and (iii) a determination that any underpaid ORRIs did not become property of Ultra’s

bankruptcy estate. (ECF No. 1 at 17–24). Both parties filed competing motions for partial


1
 The Plaintiffs in this adversary proceeding are Jonah LLC, Weeks Pinedale, LLC, Weeks Resources,
LLC, Weeks Oil Properties, LLC, McMurry Limited Liability Company, Bushong Oil & Gas Properties,
LLC, and Joseph Scott.
2
 The Defendants in this adversary proceeding are Ultra Petroleum Corporation, Keystone Gas Gathering,
LLC, Ultra Resources, Inc., UP Energy Corporation, Ultra Wyoming, Inc., UPL Pinedale, LLC, and UPL
Three Rivers Holdings, LLC.


1 / 33
         Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 2 of 33



summary judgment. (ECF Nos. 48; 49). On August 24, 2017, the Court denied both summary

judgment motions. (ECF No. 71). The Court found that further examination of the agreements

was needed to establish whether the gas price is set at the wellhead or at the delivery point.

(ECF No. 71 at 10–11).

         On November 14, 2018, the Court held a hearing to determine at which point the oil and

gas should be valued according to the ORRIs. (ECF No. 134 at 8). At the hearing, Jonah argued

that the instruments creating Classes 2, 3, and 4 of its ORRIs, and the instruments creating the

farm-out overrides do not allow for deductions and do not have the requisite specific language

regarding what costs of production may be deducted from Jonah’s ORRI payments. Jonah

argued that the absence of specific language requires the application of the Wyoming Royalty

Payment Act (“WRPA”).3 (ECF No. 134 at 32). Jonah further argued that although the 2000

Amendment creating Class 5 ORRI allowed for deductions, Ultra was bound by a letter from its

predecessor in interest (SWEPI), which altered those deductions. Because of the SWEPI letter,

Jonah alleges that Ultra could not take post-production deductions on Jonah’s ORRIs. (ECF No.

134 at 215).

         Ultra argued that ORRI Classes 2, 3, and 4 were sufficiently specific to be removed from

the confines of the relevant WRPA provisions.4 (ECF No. 134 at 64–65). Alternatively, Ultra

asserted that the WRPA cannot be applied retroactively to replace the bargained-for terms of the

ORRIs executed decades before the WRPA’s enactment. The Court held that based on the

market that existed at the time the leases were executed, oil and gas was valued at the wellhead;

therefore, wellhead prices were an assumption underlying the contracts for Classes 2, 3, and 4.

3
  28 ORRIs are in dispute in this proceeding. Jonah has classified the 28 ORRIs into 5 classes. For
convenience, the Court adopts Jonah’s classification. (See ECF No. 71).
4
  Ultra objected to argument on both the letter from SWEPI and the farm-out overrides on the basis that
they were not included in Jonah’s Original Complaint. (ECF No. 134 at 81, 206).


2 / 33
         Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 3 of 33



(ECF No. 134 at 338). At the conclusion of the hearing, the Court requested further briefing on:

(i) whether the WRPA can apply retroactively to alter an assumption of the contract, and (ii) the

treatment required of a class of overrides not in the complaint but listed as a contested matter in

the pretrial order. (ECF No. 134 at 336–39).

         For the reasons set forth below, the Court finds that: (i) the WRPA cannot apply

retroactively to Classes 2, 3, and 4; (ii) the WRPA applies to the farm-out overrides; and

(iii) Ultra is not bound by the 2004 SWEPI Letter.

                                           Background5

         Ultra owns working interests in federal oil and gas leases located in the Pinedale Field of

Sublette County, Wyoming. (ECF No. 1 at 5). These leases stem from fifteen Bureau of Land

Management (the “BLM”) leases issued between 1950 and 1952. (ECF Nos.1 at 6; 49 at 9).

Jonah owns ORRIs burdening some of Ultra’s leases. (ECF No. 1 at 6). These ORRIs are

defined by 28 separate instruments. (ECF No. 49 at 10). Jonah categorizes these instruments

into five classes:

         i.     Class 1 includes ORRIs created through three assignments by Donald and Patricia
                Anderson to Blue Royalties, Inc. in 1952. (ECF No. 1 at 6). These assignments
                stated that the ORRIs “shall be computed and paid at the same time and in the
                same manner as royalties payable to the United States . . . .” (ECF No. 1-1 at 1).

         ii.    Class 2 includes ORRIs reserved by the Andersons in 1955. (ECF No. 1 at 6).
                The Andersons assigned to third parties their entire working interest in certain
                BLM leases, reserving for themselves the Class 2 ORRIs using a BLM form of
                assignment. (ECF No. 49 at 11). Class 2 ORRIs include language that allows
                assignees to deduct from the value of oil or gas the “full amount of any taxes
                required to be paid . . . .” (ECF No. 1-2 at 4).

         iii.   Class 3 includes ORRIs reserved by Hondo Oil & Gas on September 5, 1978.
                (ECF No. 1 at 7). Hondo completed 14 assignments of its working interests in the
                BLM leases in exchange for a reservation of an ORRI of 3-1/8 of 8/8ths using a
5
 The underlying facts of the commencement of this bankruptcy case are set forth in detail in a prior
Opinion by this Court. (See ECF No. 71).


3 / 33
         Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 4 of 33



               BLM form of assignment. (ECF Nos. 1-3 at 1; 49 at 11). The forms of
               assignment do not include any other language describing how the ORRI should be
               computed. (ECF No. 1-3).

         iv.   Class 4 includes an August 1, 1951, assignment reserving an ORRI of one percent
               of all oil, gas, and other hydrocarbons produced on the covered property. (ECF
               No. 1-4 at 1). The form of assignment does not include language describing how
               the ORRI should be computed. (ECF No. 1-4).

         v.    Class 5 includes ORRIs carved out of portions of the working interest burdened
               by other classes of ORRIs. (ECF No. 1 at 8, 9). The Class 5 ORRIs are governed
               by an amendment executed in 2000 by McMurry Oil Company, Nerd Enterprises,
               Inc., Fort Collins Consolidated Royalties, Inc., and a group of ORRI owners. The
               2000 Amendment explicitly allows for the deduction of reasonable, actual costs of
               transportation incurred from the wellhead to the location of a sale from the
               proceeds of production when computing the Class 5 ORRIs. (ECF No. 1-5 at 1).6

         Atlantic Richfield Company (“ARCO”) and Burlington Resources & Gas Company, L.P.

(“Burlington”) originally owned the working interests burdened by these five classes of ORRIs.

(ECF No. 1 at 9). Burlington’s working interest was burdened by Classes 1, 2, 3, and 5, while

ARCO’s interest was burdened by Classes 1, 2, and 4. (ECF No. 1 at 9). In 1992, ARCO sold

substantially all of its working interest to McMurry Oil, Nerd Enterprises, and Fort Collins

Consolidated Royalties. (ECF No. 1 at 9). Burlington sold a majority of its working interest to

Ultra in 1997; Ultra Continues to own this portion. (ECF No. 1 at 9). The amendment to the

ORRIs burdening the ARCO working interest was executed in 2000. (ECF No. 1 at 9). After

the 2000 Amendment, the ARCO working interest was burdened only by Class 5. In late 2014,

Ultra acquired the ARCO working interest, making Ultra responsible for payment of the Class 5

ORRIs. (ECF No. 1 at 10). Ultra continues to own a large working interest in the Sublette

County leases it originally acquired from Burlington in 1997. (ECF No. 1 at 9).


6
  At trial, Jonah argued that “[a]lthough the 2000 Amendment included specific language regarding
deductions for certain costs,” a 2004 letter from SWEPI changed the terms, and is binding on Ultra;
therefore, Ultra may not deduct “costs of production” as defined in the WRPA. (ECF No. 134 at 182).
The SWEPI claim became a part of the complaint through the Joint Pretrial Statement.


4 / 33
         Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 5 of 33



         In 2013, a dispute arose between Jonah and some of the Ultra defendants regarding the

proper method of paying the Class 1, 2, 3, and 4 ORRIs burdening Ultra’s working interest in the

Pinedale Field. (ECF No. 1 at 11). Jonah agreed that the Class 1 ORRIs were not subject to the

WRPA and therefore must be paid in accordance with their express terms. (ECF No. 1 at 11).

Conversely, Jonah claimed that the Class 2, 3 and 4 ORRIs were subject to the WRPA’s

definitions and payment provisions because they did not contain specific language providing

how to pay the ORRIs. (ECF No. 1 at 11). Thus, as to Classes 2, 3, and 4, Ultra could not

deduct post-production costs in contravention of the WRPA. In response to Jonah’s contentions,

Ultra alleged that it had paid all of Jonah’s ORRIs in the same manner as the federal royalty

interest. (ECF No. 1 at 12). Ultra argued that this payment calculation was justified by the

language of the Class 1 ORRIs and the instruments creating Classes 2, 3, and 4. (ECF No. 1 at

12).

         On October 1, 2014, Jonah sued Ultra in Wyoming state court. (ECF No. 71 at 4). The

parties agreed to allow discovery and summary judgment briefing on the proper deductions that

may be taken under the Class 1, 2, 3, and 4 ORRI instruments as the first phase of the litigation.

(ECF No. 1 at 13). Through discovery, Ultra first learned of the 2000 Amendment. (ECF No. 1

at 13). Based upon a belief that Ultra was underpaying the Class 5 ORRIs, Jonah demanded an

accounting from Ultra. (ECF No. 1 at 14). Receiving no response, Jonah filed a separate lawsuit

on April 28, 2016, also in Wyoming state court. (ECF No. 71 at 4).

         On April 29, 2016, Ultra filed for chapter 11 bankruptcy, staying the two Wyoming state

court lawsuits. (Case No. 16-32202, ECF No. 1).

         On December 19, 2016, Jonah filed this adversary proceeding against Ultra seeking:

         i.     A declaratory judgment on the validity and scope of ORRI Classes 1, 2, 3, 4, and
                5;



5 / 33
         Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 6 of 33



         ii.     A declaratory judgment that all unpaid ORRIs are property of Jonah;
         iii.    Damages for breach of contract and the WRPA by Ultra;
         iv.     Damages for conversion of Jonah’s ORRIs by Ultra;
         v.      Damages for fraud and misrepresentations by Ultra;
         vi.     A constructive trust or equitable lien against proceeds from production
                 attributable to Jonah’s ORRIs;
         vii.    A requirement that Ultra disgorge and reimburse Jonah for Ultra’s unjust
                 enrichment at the expense of Jonah’s ORRIs;
         viii.   An accounting of Jonah’s ORRIs;
         ix.     A permanent injunction preventing Ultra from taking deductions not permitted
                 under the underlying instruments or the WRPA; and
         x.      All other costs, penalties, and interest permitted by law.


(ECF No. 1 at 32–33).

         On March 31, 2017, Jonah and Ultra filed motions for partial summary judgement in this

adversary proceeding. (ECF Nos. 48, 49). Jonah argued that: (i) the 2000 amendment applies

only to Class 5 ORRIs; (ii) the Court is not bound by an interlocutory decision in a related state

court proceeding; (iii) the assignments creating Class 1 ORRIs contain specific language

dictating how the ORRIs should be paid; (iv) the assignments creating Class 2, 3, and 4 ORRIs

do not have specific language dictating how they should be paid and thus the WRPA’s definition

of “overriding royalty” applies to them; and (v) Class 5 ORRIs are subject to the specific

language of the 2000 Amendment. (ECF No. 48 at 2–3).

         Ultra countered that the WRPA does not apply to any of the ORRI classes because: (i) the

assignments creating those classes either contain express language dictating how the ORRIs

should be paid or incorporate or reference specific federal royalty payment procedures; and

(ii) alternatively, even if not specific, the WRPA is inapplicable because its provisions cannot be




6 / 33
          Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 7 of 33



applied retroactively to the ORRIs in order to modify the terms of the ORRI assignments. (ECF

No. 49 at 16–43).

          On May 23, 2017, the Court held a hearing on the parties’ motions for partial summary

judgment. (ECF No. 62 at 1). On August 24, 2017, the Court denied both motions. (ECF No.

71 at 11). The Court found that Ultra and Jonah failed to begin their analysis by utilizing the

market price in the field or at the wellhead. (ECF No. 71 at 11). The Court further found, with

respect to Class 3 ORRIs, that it was unclear whether revenue should be based on a wellhead

price or market price in the field. (ECF No. 71 at 11). In light of these errors, the Court

determined that more information was needed to determine what gathering and other costs of

production may be deducted from Jonah’s ORRI payments. (ECF No. 71 at 11).

          On November 14, 2018, the Court held a hearing to determine at which point the oil and

gas should be valued according to the ORRIs.              (ECF No. 134 at 8).     During Stephen

Thompson’s7 testimony, Jonah addressed the farm-out overrides.8 (ECF No. 134 at 82). Ultra

objected on the basis that discussion of the farm-out overrides was irrelevant in light of the fact

that “there is no pleaded cause of action related to the farm-out overrides in the original

complaint, in the joint case management plan, [or] in the motions for summary judgment.” (ECF

No. 134 at 82). Jonah, noted, however, that the farm-out overrides were listed under contested

matters in the pretrial order. (ECF No. 134 at 85–86). Accepting Jonah’s response, the Court

overruled Ultra’s objection because “a matter that is identified as a contested matter in a pretrial

statement serves as an amendment to the complaint. It therefore becomes[s] live and available

7
    Mr. Thompson served as Jonah’s expert witness. (ECF No. 134 at 66).
8
 During the period of 2002-2005, Shell Rocky Mountain Production, LLC (“Shell”) acquired from Ultra
additional working interests on acreage in the Pinedale Field under a 1996 New Fork Unit Farm-out
Agreement between Meridian Oil Company (“MOC”) and Burlington. (ECF No. 111–12 at 6). As
MOC’s successor in interest, Shell began paying the farm-out overrides. These were later acquired by
Ultra.


7 / 33
         Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 8 of 33



for trial.” (ECF No. 134 at 86). The Court, however, reserved a final ruling on the issue,

pending post-trial briefing.    (ECF No. 13 at 87).       Subsequently, during Alan Falenski’s9

testimony, Jonah addressed a 2004 letter from SWEPI,10 Ultra’s predecessor-in-interest,

addressed to Jonah (the “SWEPI Letter”). (ECF No. 134 at 206–212). Ultra objected on the

same grounds, and the Court gave the same preliminary ruling, provisionally allowing testimony

as to SWEPI’s course of performance. (ECF No. 134 at 212).

         At the conclusion of the hearing, the Court found that at the time the contracts were

executed there was an underlying market belief that oil and gas was valued at the wellhead as to

Classes 2, 3, and 4. (ECF No. 134 at 338). In other words, wellhead pricing was assumed when

the ORRIs were formed. (ECF No. 134 at 338). Two issues, however, remained: (i) whether the

WRPA can apply retroactively to alter an assumption underlying the contract, and (ii) the

treatment required for a class of overrides not included in the complaint but listed as a contested

matter in the pretrial order. (ECF No. 137 at 336–37). The Court requested that the parties file

post-trial briefs on both these issues. (ECF No. 134 at 336–339).

                                           Jurisdiction

         The District Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1334.

This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (E), and (O). Pursuant to 28

U.S.C. § 157(a), this proceeding has been referred to the Bankruptcy Court by General Order

2012-6.




9
 Mr. Falenski is the managing director of the following five companies: Jonah LLC, Falcon Development
Company, Falcon Field Services, Jonah Gas Management Company, and Concord, LLC. (ECF No. 134
at 186).
10
   Shell Rocky Mountain Production, LLC merged into SWEPI, L.P. (ECF No. 113 at 8). Various
pleadings use Shell and SWEPI interchangeably.


8 / 33
         Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 9 of 33



                                              Analysis

   I. The Joint Pretrial Order

         Jonah contends that “[u]nder Fifth Circuit law, matters identified as contested issues of

law in the Joint Pretrial Statement are deemed to amend the pleadings and become live and

available for trial.” (ECF No. 138 at 2). Thus, both claims relating to the farm-out overrides and

SWEPI’s course of performance are live and available for trial. (ECF No. 138 at 4). Ultra

acknowledges that Fifth Circuit law views a pre-trial order as an amended pleading; however, it

argues that the pretrial order amends the complaint only when “all elements of the claim are

included” in the pretrial order. (ECF No. 137 at 20). Specifically, Ultra argues that Jonah failed

to plead damages as to its farm-out overrides claim, and therefore, the claim fails. (ECF No. 137

at 21–22). Ultra did not address the SWEPI claim. (See ECF No. 137).

         “Where a claim was not included in the complaint, but was included in the pretrial order,

‘it is irrelevant that the pleadings were never formally amended.’” Rockwell Int’l. Corp. v.

United States, 549 U.S. 457, 474 (2007) (citing Curtis v. Loether, 415 U.S. 189, 190 (1974)). “A

party has presented an issue in the trial court if that party has raised it in either the pleadings or

the pretrial order, or if the parties have tried the issue by consent.” Burch v. Coca-Cola Co., 11

F.3d 305, 319 (5th Cir. 1997). “It is well settled that a joint pretrial order signed by both parties

supersedes all pleadings and governs the issues and evidence to be presented at trial.” Elvis

Presley Enters. Inc. v. Capece, 141 F.3d 188, 206 (5th Cir. 1998). Therefore, the inclusion or

incorporation of a claim or issue in the pre-trial order amends the previous pleadings to state the

new claim. Rockwell Int’l. Corp., 549 U.S. at 474. “[E]ven when neither the pleadings nor the

pretrial order contain a claim, that claim may still proceed if the record contains sufficient

evidence to convince the court that the parties consented to the adjudication of the issue.” Elder




9 / 33
         Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 10 of 33



Offshore Leasing, Inc. v. Bolivarian Republic of Venezuela, 297 F. App’x 351, 355 (5th Cir.

2008).

          The parties agree that a joint pretrial order signed by both parties amends a complaint.

Rockwell Int’l. Corp., 549 U.S. at 474.          Here, the claim regarding SWEPI’s course of

performance was listed as a contested issue in the joint pretrial order. (ECF No. 107 at 13 (“How

the practical construction and course of performance of Ultra, the Jonah Plaintiffs and/or their

predecessors-in-interest affects how the Plaintiff’s ORRI payments should be calculated.”)). The

joint pretrial statement supersedes the complaint as to this claim. Accordingly, the claim is live

and available for decision.

          The joint pretrial order also lists the farm-out overrides as contested issues of law. (ECF

No. 107 at 9, 13 (“Do the WRPA definitions of ‘overriding royalty’ and ‘costs o[f] production’

apply to the Farm-Out Overrides?”)). Ultra, however, argues that Jonah failed to “sufficiently

plead a cause of action as to the Farmout Overrides.” (ECF No. 137 at 21). Ultra contends that

in failing to include the farm-out overrides in their damage model, Jonah failed to properly

include all elements of a breach of contract claim. (ECF No. 137 at 22). Thus, the claim fails.

Specifically, Ultra highlights Plaintiff’s Exhibit 30, an attachment to the joint pretrial statement,

noting that according to Jonah’s damage model, its Class 1 through Class 4 overrides comprise

100% of its damages. (ECF No. 137 at 21). In essence, Ultra claims that Jonah failed to account

for the farm-out overrides when assessing its own damages and therefore has plead an

incomplete claim. Ultra, however, fails to note that Jonah explicitly states in the same exhibit

that it is also seeking damages for the farm-out overrides.11 (ECF No. 111-12 at 8). Jonah

explains that the imprecise percentage totals reflect the lack of available information:


11
     Jonah notes:



10 / 33
      Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 11 of 33



          55. Therefore it can be reasonably concluded that the Class 1 Overrides account
          for less than 16.632% of the total overrides paid to date by Ultra to Jonah LLC.
          However, more precise information related to the percentage of total overrides
          paid by Ultra that are attributable to the Farm-out Overrides, the Shell
          Overrides, and other miscellaneous overrides burdening the Ultra working interest
          was not available to the Owners.

(ECF No. 111-12 at 12) (emphasis added). Therefore, Jonah has alleged damages based on its

farm-out overrides claim against Ultra. (ECF No. 111-12 at 8-12).

          Accordingly, both claims, which were included in the joint pretrial order as contested

issue of law, are live and available for decision. Elvis Presley Enters. Inc., 141 F.3d at 206.

   II. The Wyoming Royalty Payment Act

          As noted above, the Court found that at the time the contracts creating Jonah’s ORRIs

were executed, the parties’ intended to use wellhead price as the starting point for royalty

calculation. (ECF No. 134 at 338). Wellhead pricing is an implied term and a contractual

assumption in the underlying contracts. The crux of the issue before the Court is whether the

WRPA’s definitions of “overriding royalty” and “costs of production” apply to ORRI Classes,

which contain no express or specific language but rather are defined under the wellhead price

implied term in the underlying contracts. Neither party disputes that: (i) the contracts were

created prior to the WRPA’s enactment and (ii) the WRPA provisions only apply when the

parties have not provided otherwise in a valid agreement. (See ECF No. 107). Therefore, Jonah

and Ultra agree that the Class 1 ORRIs are governed by the explicit language contained in the

underlying agreements. (ECF No. 107 at 3–4). They disagree, however, as to Classes 2, 3, 4 and



          It is the Owner’s position . . . that the Farm-out Overrides do not provide “specific
          language in an executed written agreement” as specified in § 30-5-305(a), and therefore
          are subject to the WRPA prohibition against deducting costs of production. The Owners
          are also asserting claims for damages for Disallowed Deductions taken on the Farm-out
          override payments from Ultra.

(ECF No. 111-12 at 8) (emphasis added).


11 / 33
       Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 12 of 33



5, and the farm-out overrides. (ECF No. 107 at 3–4). Jonah argues that the WRPA provisions

control as to those five classes, while Ultra maintains that a retroactive application of the WRPA

would create a substantial impairment to the parties’ expectations under the agreements. The

Court must therefore determine whether the WRPA retroactively applies to change an implied

term in the contract.

                                 The WRPA’s Language & Purpose

          In Wyoming, royalties and overriding royalties are to be computed in accordance with the

WRPA, “unless other periods or arrangements . . . are provided for in a valid contract with the

person or persons entitled to such proceeds.” WYO. STAT. § 30-5-305(a). In other words, ORRIs

must be computed in accordance with WRPA’s provisions unless the parties provide, through

agreement, a different method of calculation. In such cases, the agreement between the parties

controls.

          The WRPA, effective June 1, 1982, “was enacted to ensure the proper payment of

proceeds derived from production of oil, gas or related hydrocarbons by providing time limits

within which payments must be made, and also by mandating penalty interest to be paid on

delayed payments and shifting payment costs, penalties and attorney’s fees to recalcitrant royalty

payors.”12 Brandin Hay, Wyoming’s Royalty Payment Act, 31 LAND & WATER L. REV. 823, 823

(1996) (emphasis added) (internal citations omitted).

          The 1989 amendments to the WRPA provided definitions for key terms, “mandated

uniform payment reports to owners of royalties, and penalized payors of royalties for failing to

12
   “The act takes effect when the lessee discovers a royalty payment deficiency.” Hartman, 226 P.3d at
916 (citing Cities Serv. Oil & Gas Corp. v. State, 838 P.2d 146, 156 (Wyo. 1992)). “It provides deadlines
for payments of royalties to persons ‘legally entitled’ to such payments, although the parties may by
contract provide other ‘arrangements for first and subsequent payments.’” Id. The Act also requires that
the appropriate parties provide royalty information to the royalty or other interest owners in accordance
with the statutes. WYO. STAT. § 30-5-301(a). Under the WRPA, a party obligated to make a payment is
liable for 18% interest on payment not made in accordance with the Act. WYO. STAT. § 30-5-303(a).


12 / 33
      Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 13 of 33



make proper payment reports.” Brandin Hay, Wyoming’s Royalty Payment Act, 31 LAND &

WATER L. REV. 823, 823 (1996) (internal citations omitted). Among the definitions applicable to

the question at issue are the WRPA’s definitions of “overriding royalty” and “costs of

production.” The WRPA defines “overriding royalty” as “a share of production, free of the costs

of production, carved out of the lessee’s interest under an oil and gas lease. WYO. STAT. § 30–5–

304(a)(v).     As defined above, “costs of production” include all of the costs incurred for

exploration, development, recovery, and abandonment operations under the underlying leases.

WYO. STAT. § 30–5–304(a)(vi). “Costs of production” do not include the costs associated with

transporting the oil or gas to market. Id. The parties do not dispute the meaning of the

definitions provided in § 30-5-304, rather the crux of the issue before the Court is whether the

WRPA’s definitions apply to Classes 2, 3, 4, 5, and the farm-out overrides.

                                           Retroactivity

          In Wyoming, the primary purpose when construing a statute is to determine the intent of

the legislature. Moncrief v. Harvey, 816 P.2d 97, 105 (Wyo. 1991). Legislative intent should be

ascertained, as nearly as possible, from the language of the statute viewed in the light of its

object and purpose. Id. (citations omitted).

          The WRPA “is intended to ‘stop oil [and gas] producers from retaining other people’s

money for their own use.’” Hartman, 226 P.3d at 916 (citations omitted). The Act “was

designed to protect royalty owners and permit them to determine if correct payment of royalties

has been made.” Wold v. Hunt, 52 F. Supp. 2d 1330, 1334 (D. Wyo. 1999). Thus, the WRPA is

intended to be remedial and the Wyoming Supreme Court construes its provisions liberally to

achieve the Act’s remedial purpose. Id. (emphasis added). As noted above, Ultra does not




13 / 33
       Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 14 of 33



challenge the WRPA’s definitions or intent, rather it argues that it cannot be applied retroactively

to alter its contractual rights.

          The leases in this dispute are governed by Wyoming Law. Except in matters governed by

the Constitution or by acts of Congress, it is the role of the federal courts to apply the law of the

state, whether “declared by its Legislature in a statute or by its highest court in a decision.” Erie

R. Co. v. Tompkins, 304 US 64, 78 (1938). This includes the interpretation of state statutes. See

Cardebas v. United of Omaha Life Ins. Co., 731 F.3d 496, 499 (5th Cir. 2013). When state law

questions have not been answered by the highest court of the state, it is the duty of the federal

court to decide the case as would an intermediate appellate court of the state in question.

Transcon Gas Pipeline Corp. v. Transp. Ins. Co., 958 F.2d 622, 623 (5th Cir. 1992); Guilbeau v.

Hess Corp., 854 F.3d 310, 315 (5th Cir. 2017). The retroactivity of the WRPA is not entirely

settled. However, a number of decisions by the Wyoming Supreme court inform this Court’s

decision as to the applicability of the WRPA here.

          The Wyoming Supreme Court has addressed retroactivity as applied to the WRPA on

various occasions. In Indep. Prod. Mktg. Corp. v. Cobb, the Supreme Court of Wyoming first

discussed retroactivity as applied to the WRPA. 721 P.2d 1106 (Wyo. 1986). Although the

issue did not ultimately require the court to retroactively apply the WPRA, its discussion is

instructive. In Cobb, the operator withheld royalties owed under the lease until 1984, four years

after it became liable, and almost two years after the effective date of the WRPA. Id. at 1107-08.

The royalty owner filed suit, seeking payments plus statutory penalties pursuant to § 30-5-303 of

the WRPA. Id. at 1108. The trial court held in favor of the royalty owner and the operator

appealed, arguing that the trial court applied the interest penalty provision of the WRPA

retroactively since the triggering event was the production of oil and gas, which precipitated the




14 / 33
         Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 15 of 33



Act’s interest penalty. Id. at 1109. On appeal, the Supreme Court of Wyoming agreed with the

operator that the “Act contains no explicit retroactivity language, and therefore, should only be

applied prospectively . . . .” Id.13 It found, however, that the district court had not applied the

act retroactively, because the triggering event occurred after the WRPA’s effective date. Id.

(finding nonpayment, which occurred after the Act’s effective date, not production, which

occurred prior to the Act’s enactment, was the triggering event).

          In Moncrief v. Harvey, the Wyoming Supreme Court revisited the issue of retroactivity.

816 P.2d 97 (Wyo. 1991). In Moncrief, the trial court awarded the royalty interest owner 18%

penalty interest pursuant to § 30-5-303(a) of the WRPA on production occurring during and after

the WRPA’s enactment. Id. at 101. Relying on Cobb, the Wyoming Supreme Court reversed the

trial court’s decision, holding that the operator was entitled to the WRPA’s six-month grace

period and therefore, interest began accruing following the WRPA’s enactment. Id. at 106.

Similarly, although the production at issue in Moncrief commenced prior to the WRPA’s

enactment, the court held that the triggering event occurred after the Act’s effective date and

thus, it was not applied retroactively. Id. (“We see no reason for treating an obligor whose

obligation began to accrue before the effective date of the Act any differently from one whose

obligation arose after the Act, so long as the Act is not applied retroactively.” (emphasis added)).

          In Cities Serv. Oil & Gas Corp. v. State, the Wyoming Supreme Court made a similar

application and allowed an operator to benefit from the six-month grace period recognized in


13
     The court in Cobb noted:

          Wyoming has long followed the general rule that retrospective application of a statute to
          events occurring before [its] enactment . . . is not favored. [A] provision will operate
          prospectively only, unless the words employed show a clear intention that it should have
          a retrospective effect.

Id. at 1109.


15 / 33
       Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 16 of 33



Cobb and Moncrief for production and sale which predated the effective date of the WRPA. 838

P.2d 146, 156 (Wyo. 1992).          Again, the Wyoming Supreme Court avoided retroactive

application of the Act. Id. (finding “interest began to accrue not later than 60 days after the end

of the calendar month within which subsequent production is sold”).

          These decisions highlight the Wyoming Supreme Court’s concern with a royalty owner’s

right to timely payments. As noted above, the WRPA sets time limits for payments to royalty

owners and penalties against operators who fail to comply with the limits prescribed.              In

applying the WRPA, the Wyoming Supreme Court construed the Act in a way that would carry

out its intended purpose—protecting royalty owners by permitting them to determine the correct

payment of royalties. However, the Wyoming Supreme Court was notably cautious in applying

the statute retroactively.

          Retroactivity is disfavored in the law. See Mullinax Concrete Serv. v. Zowada, 275 P.3d

474, 476 (Wyo. 2012) (“[R]etrospective application of a statute to events occurring before

enactment of a statute is not favored.”); see Bowen v. Georgetown Univ. Hosp., 488 U.S. 204,

208 (1988) (noting that generally “congressional enactments and administrative rules will not be

construed to have retroactive effect unless their language requires this result”). There is no

explicit language in the WRPA that provides for its retroactive effect; therefore, the presumption

is that the statute should only apply prospectively. Cobb, 721 P.2d at 1109. Although the

decisions of the Wyoming Supreme Court mainly dealt with the penalty provision of the WRPA,

its reasoning is instructive. The Wyoming Supreme Court’s reasoning counsel in favor of

avoiding retroactive application of the WRPA. Nevertheless, the Wyoming Supreme Court has

emphasized the Act’s remedial nature. See Moncrief, 816 P.2d at 105 (“The Act is a remedial

statute and, as such, is to be liberally construed to achieve its remedial purpose.”). It is the Act’s




16 / 33
      Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 17 of 33



remedial nature and purpose that Jonah highlights in arguing for its application to the underlying

contracts.

                                           Contracts Clause

          At the conclusion of trial, this Court found that at the time the contracts were created, it

was assumed that overriding royalty owners were to receive payments from the oil and gas at the

wellhead. (ECF No. 134 at 338). Thus, wellhead pricing was an implied term of the contracts

underlying ORRI Classes 2, 3, and 4. A state statute that impairs an implied contract term would

be in violation of the Contracts Clause. See generally Gen. Motors Corp. v. Romein, 503 U.S.

181, 188 (1992) (finding the contract at issue did not contain express or implied terms that were

subject to the Contracts Clause). Therefore, the Court must determine whether the WRPA may

retroactively apply to replace the implied term of wellhead prices in the parties’ contracts with

the WRPA’s definitions under § 30-5-304(a).

          Jonah argues that the WRPA applies to ORRI Classes 2, 3, 4, and the farm-out overrides

because the application of the WRPA would not cause substantial impairment to the parties’

rights under the contract. (ECF No. 138 at 15-17). Specifically, Jonah argues that considering

the existence of “state overriding royalty payment regulation” at the time Ultra purchased its

working interest in the leases, it should have expected further federal and state regulation, such

as the WRPA. (ECF No. 138 at 17). Jonah further maintains that even if the WRPA acted to

impair Ultra’s rights, such impairment serves a legitimate public purpose—to standardize

business practices and terms in the Wyoming oil and gas industry and, therefore, the adjustment

is minimal and justified. (ECF No. 138 at 21-23).

          Ultra counters that a retroactive application of the WRPA acts as a substantial

impairment to its rights under the contracts because the “modification imposes an obligation or




17 / 33
       Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 18 of 33



liability that was unexpected at the time the parties entered into the contract and relied on its

terms.” (ECF No. 137 at 17) (citation omitted). Specifically, Ultra argues that in changing the

point of valuation, the WRPA acts to “effectively transfer[] a significant amount of revenue from

one party to another.” (ECF No. 137 at 20). Such a drastic change amounts to substantial

impairment of its rights under the contract. (ECF No. 137 at 15–17).

          Article I, § 10, of the Constitution provides: “No State shall . . . pass any . . . Law

impairing the Obligation of Contracts.” U.S. Const. art. I, § 10, cl. 1. The Contracts Clause

“restricts the power of States to disrupt contractual arrangements, but it does not prohibit all laws

affecting pre-existing contracts . . . .” Sveen v. Melin, 138 S. Ct. 1815, 1817 (2018). Courts

apply a two-step test in determining whether a statute violates the Contracts Clause. Id. The

threshold inquiry is whether the state law has operated as a substantial impairment on a

contractual relationship.” Id. (citing Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 244

(1978)). If a court finds substantial impairment, “the inquiry turns to the means and ends of the

legislation.” Id.14

          The substantial impairment inquiry has three components: “whether there is a contractual

relationship, whether a change in law impairs the contractual relationship, and whether the

impairment is substantial.” Gen. Motors Corp. 503 U.S. at 186; see Sveen 138 S. Ct. at 1817

(noting courts consider “the extent to which the law undermines the contractual bargain,

interferes with a party’s reasonable expectations, and prevents the party from safeguarding or

reinstating his rights”). Total destruction of contractual expectations is not necessary for a

substantial impairment finding. Energy Reserves Group, Inc. v. Kansas Power & Light Co., 459

U.S. 400, 411 (1983). “On the other hand, state regulation that restricts a party to gains it


14
   Energy Reserves Group, Inc. v. Kansas Power & Light Co., uses this same two-step test, but splits it
into three sections. 459 U.S. 400, 411–13 (1983). The Court will do the same here.


18 / 33
          Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 19 of 33



reasonably expected from the contract does not necessarily constitute a substantial impairment.”

Id. In determining the extent of the impairment, courts are to consider whether the industry the

complaining party has entered has been regulated in the past. Id.

          “If a substantial impairment is found, the State, in justification, must have a significant

and legitimate public purpose behind the regulation.” Id. at 412. “One legitimate state interest is

the elimination of unforeseen windfall profits.” Id. The requirement of a legitimate public

purpose guarantees that the State is exercising its police power, rather than providing a benefit to

special interests.”      Id.   “Once such a purpose has been identified, the adjustment of the

contracting parties’ rights and responsibilities must be based upon reasonable conditions and

must be of a character appropriate to the public purpose justifying the legislation’s adoption.”

Id. “[C]ourts defer to legislative judgment as to the necessity and reasonableness of a particular

measure.” Id.

          i.      Substantial Impairment

          The threshold inquiry is whether the WRPA, if applied to classes 2, 3, 4, 5 and the farm-

out overrides would substantially impair Ultra’s contractual rights. Whether the parties are

operating in a regulated field is significant to the inquiry. Id. at 413. The underlying leases stem

from fifteen BLM leases issued between 1950 and 1952. (ECF Nos. 1 at 6; 49 at 9).15 ARCO

and Burlington originally owned the working interests burdened by the five classes of ORRIs.

(ECF No. 1 at 9). Ultra acquired the majority of Burlington’s working interest in 1997 and

ARCO’s working interest in late 2014. (ECF No. 1 at 9–10). The WRPA was enacted in 1982,

and its amendments, which include the definitions at issue, came into effect in 1989.




15
     Class 3 and Class 4 were created in the 1950s and 1970s. (ECF No. 138 at 16).



19 / 33
      Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 20 of 33



          Bryan Hassler and Kris Terry, as expert witnesses for Jonah and Ultra, respectively,

testified that at the time the underlying leases were executed, the industry was heavily regulated,

and prices were based on wellhead price. (ECF No. 134 at 118, 255 (noting that up until the

mid-1980s, “producers [] had no choice,” and “were driven and beholden to what essentially was

a monopoly of the interstate pipeline systems purchasing gas at the wellhead or at the field level .

. . ”)). In 1985, the Federal Energy Regulatory Commission (“FERC”) issued Order Number

436, which allowed producers to sell directly to a third party without the need to sell through a

pipeline company. (ECF No. 134 at 118–119, 253). In the 1990s, FERC Order Number 636

took the issue a step further and “required the pipelines to unbundle their sales function with

purchases of natural gas and resell to end use customers from their transportation and storage

functions.” (ECF No. 134 at 119). In essence, Order 636 required pipelines to separate selling

gas and transporting gas. Thus, the industry evolved over time to the point at which “pipelines

are no longer in control of the transportation facility,” meaning buyers and sellers are free to

negotiate among each other, rendering “for the most part, a completely deregulated market.”

(ECF No. 134 at 119, 254).16

          Jonah cites Energy Reserves for the proposition that Ultra purchased its interest subject to

the WRPA and therefore “knew its contractual rights were subject to alteration by both federal

and state regulation.” (ECF No. 138 at 17). In Energy Reserves, a public utility company and a

gas supplier entered into two intrastate natural gas supply contracts. 459 U.S. 403. Each

contract contained two clauses: an indefinite price escalator clause and a governmental price

escalator clause. Id. Three years after the contracts were executed, a federal act and a state act

16
  “[W]ith the publishing of Federal Energy Regulatory Commission (FERC) Order Number 436 and 500
in 1985, and Order 636 in 1992, natural gas purchase and transport became increasingly competitive in a
restructured industry characterized by de-integration and customer choice.” Douglas N. Jones,
Regulatory Concepts, Propositions, and Doctrines: Casualties, Survivors, Additions, 22 ENERGY L.J. 41,
45 (2001).


20 / 33
       Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 21 of 33



were enacted, both of which regulated prices in the interstate gas market. Id. at 406. In finding

that the state act did not violate the Contracts Clause, the Supreme Court highlighted that

“making any contractual term subject to relevant present and future state and federal law”

through the price escalator clauses “suggests that [the gas supplier] knew its contractual rights

were subject to alteration by state price regulation.” Id. at 402, 416. Not only did price

regulation exist at the time the contracts were executed, but it was foreseeable to the point that

the parties included the potential regulation in their contracts; therefore, there was no

impairment. Id. at 416.

          No such foreseeability is present here. Contrary to the facts in Energy Reserves, when

Ultra purchased its working interests in the Pinedale Field in the mid-to-late 1990s, the industry

was in a state of deregulation, which gave buyers and sellers larger freedom in negotiating deals.

(ECF No. 134 at 254). The changes to which the expert witnesses testified related to the

relationship between producers and pipeline companies rather than cost-shifting between

producers and royalty interest owners as to transportation costs. (ECF No. 134 at 118–19, 253–

54) (“Producers are free to identify places where they can sell gas, and enter into all the

appropriate contracts . . . .”). Furthermore, unlike in Energy Reserves, none of the underlying

leases made sale prices subject to alteration in connection with “present and future state and

federal law.” Id. at 416. Rather, as this Court held, the contracts operated under the assumption

that prices were based at the wellhead as was customary at the time.17 This assumption along

with the state of the industry at the time Ultra purchased its working interests, do not suggest that

“Ultra knew its contractual rights were subject to alteration by both federal and state regulation”

as was the case in Energy Reserves. (ECF No. 138 at 17).

17
  Ultra notes that silence as to method for royalty calculation along with reference to “market value” or
“market price prevailing in the field” were historically utilized to calculate federal lessor’s royalty. (ECF
No. 116 at 9).


21 / 33
       Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 22 of 33



          Applying the WRPA would change the point of valuation, which would then shift the

burden of transportation costs. Shifting the burden of transportation costs in accordance with the

WRPA would increase Jonah’s royalty payments significantly. (ECF No. 137 at 19 (arguing

Jonah’s damage model seeks $6,783,922.00 in under paid overriding royalty payments, interest,

attorney’s fees, and costs). Thus, Ultra’s rights would be impaired if the WRPA were to apply

retroactively to change the point of valuation and the impairment would be substantial.

          It is appropriate to now focus on the economics of this dispute. Although there may be

variations at final trial, the simple paradigm that confronts the Court can be explained by a

hypothetical example, with these three assumptions:

          1. The market value of the produced gas at the wellhead is $1,000,000.

          2. The market value of the produced gas at the delivery point is $1,200,000.

          3. The market has efficient pricing.

          Under that hypothetical scenario, one can assume that the cost of transporting the gas is

$200,000. If the WPRA does not apply, Ultra would pay Jonah $1,000,000. That is the

contracted price under this “efficient market” hypothetical.       Jonah demands that it receive

$1,200,000, with no deduction for transportation costs. The difference is a direct modification of

the parties’ contractual rights.

          The hypothetical example does not end the discussion. The market may not be efficient.

For example, it is possible that the wellhead price in the hypothetical example would be

$1,100,000. Because the market may be inefficient, it is possible that the price received by Ultra

at the delivery point minus the transportation costs from the wellhead to the delivery point would

not equal the wellhead price. Jonah is entitled to the upside (or must suffer the downside) of any

such market inefficiencies. It is entitled to wellhead value. Deducting post-production costs




22 / 33
      Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 23 of 33



may be a good proxy for determining well-head pricing. However, the Court does not have any

evidence before it demonstrating that a deduction of post-production costs will produce accurate

well-head value.

          ii.    Legitimate Public Purpose

          “If a substantial impairment is found, the State, in justification, must have a significant

and legitimate public purpose behind the regulation.” Energy Reserves. U.S. 459 at 412. There

is no question that the WRPA serves a legitimate public purpose. The WRPA exemplifies “the

legislature’s obvious intent to stop oil producers from retaining other people’s money for their

own use.” Cities Serv., 838 P.2d at 156 (quoting Cobb, 721 P.2d at 110). The Wyoming

legislature was concerned with ensuring timely and correct payments for royalty owners. Wold,

52 F. Supp. 2d at 1335 (noting the Act “was designed to protect royalty owners[] and permit

them to determine if correct payment of royalties has been made.”). It enacted the WRPA “to

ensure the proper payment of proceeds derived from production of oil, gas or related

hydrocarbons by providing time limits within which payments must be made and also by

mandating penalty interest to be paid on delayed payments and shifting payment of costs,

penalties and attorney’s fees on recalcitrant royalty payors.” Brandin Hay, Wyoming’s Royalty

Payment Act, 31 LAND & WATER L. REV. 823, 823 (1996) (emphasis added) (internal citations

omitted). In providing limits for when payments should be made and relief to royalty owners

who are not paid accordingly, the legislature sought to remedy “a broad and general [] economic

problem.” Allied Steel, 438 U.S. at 247.

          iii.   Reasonable Conditions

          “Once a legitimate public purpose is identified, the next inquiry is whether the adjustment

of the rights and responsibilities of contracting parties is based upon reasonable conditions and is




23 / 33
      Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 24 of 33



of a character appropriate to the public purpose justifying the legislation’s adoption.” Energy

Reserves, 459 U.S. at 412 (internal quotations omitted). The means chosen to implement the

WRPA’s intent is not deficient. This is so because the Act limits the extent of its reach.

The WRPA states:

          The proceeds derived from the sale of production from any well producing oil,
          gas or related hydrocarbons in the state of Wyoming shall be paid to all persons
          legally entitled thereto . . . commencing not later than six (6) months after the first
          day of the month following the date of first sale and thereafter not later than sixty
          (6) days after the end of the calendar month within which subsequent production
          is sold, unless other periods or arrangements for the first and subsequent
          payments are provided for in a valid contract with the person or persons entitled
          to such proceeds.

WYO. STAT. § 30-5-301 (emphasis added). Although the WRPA sets time limits for timely

payments to royalty owners, it acknowledges that a time frame for payment may also be

established through a legal agreement between the parties. Id; see Ferguson v. Coronado Oil

Co., 884 P.2d 972, 979 (Wyo. 1994); (ECF No. 68-3 at 14 (“The legislature did not usurp the

parties’ ability to contract—it merely provided definitions in case of [contractual] silence.”).

This acknowledgement applies equally to the definitions found in § 30-5-304(a). (ECF No. 138

at 21 (“[T]he WRPA specifically requires the § 304 definitions to be applied to leases where

those terms have been left undefined.”)). Thus, although the Act serves the legitimate purpose of

protecting royalty payment owners, it does not and was not intended to supplant a valid contract

between parties. Accordingly, the adjustment of the rights and responsibilities of contracting

parties is based upon reasonable conditions and is appropriate to the public purpose justifying the

WRPA’s adoption. Energy Reserves, 459 U.S. at 412. Here, however, the WRPA cannot be

applied retroactively because the parties fall within the Act’s limitation—they have agreed to

calculate the ORRIs differently through a valid contract. Here, the adjustment of the rights and




24 / 33
      Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 25 of 33



responsibilities of the contracting parties would not be appropriate in light of the public purpose

that justifies the legislation’s adoption. Energy Reserve, 459 U.S. at 412.

          As noted above, this Court found that at the time the contracts were executed, it was an

assumption under the contract that the overriding royalty owners were to receive payments from

the oil and gas valued at the wellhead. (ECF No. 134 at 338). Wellhead pricing was an implied

term under the contracts. The WRPA is a remedial act of legislation, intended to ensure timely

and correct payments to royalty owners by establishing payment time frames for producers and

creating penalties for those producers who fail to comply with the time limits prescribed. In its

decisions addressing retroactivity regarding the WRPA’s application, the Wyoming Supreme

Court highlighted the Act’s prospective application, unless explicitly indicated otherwise.

Furthermore, both the state of the industry since the contracts were executed and the Act itself

highlight the Wyoming legislature’s intent to allow parties’ contractual freedom. Accordingly,

the WRPA cannot apply retroactively to change the implied wellhead pricing term.

   III. Calculation of ORRIs

          The following are not in dispute: (i) chain of title, (ii) the allocation of damages amongst

the Jonah Plaintiffs; (iii) what percentage of the total ORRI owned by the Jonah Plaintiffs is

allocated to each class of Override, and the Jonah Plaintiffs’ ownership of the overrides. (ECF

No. 107 at 5).

                                                Class 1

          Both parties agree that the Class 1 overrides contain express language dictating how the

ORRIs are to be computed. (ECF No. 124 at 27 “[T]he Jonah Plaintiffs do not dispute that in . . .

Class One, there are revenues generated and paid and deductions taken that . . . are the same as if




25 / 33
      Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 26 of 33



the Federal Government had been the payee.”)). Therefore, the Class 1 ORRIs are not subject to

the WRPA.

                                                 Class 2

          The Class 2 overrides include ORRIs reserved by the Andersons in 1955 (ECF No. 1 at

6). The Andersons assigned to third parties their entire working interest in certain BLM leases,

reserving for themselves the Class 2 ORRIs using a BLM form of assignment. (ECF No. 49 at

11). The Class 2 ORRI instruments contain the following language:

          Said overriding royalty shall be computed and paid on the basis of the market
          price for oil [and] gas . . . prevailing in the field where produced for . . .oil [and]
          gas . . .of like quality . . . .

          In computing the amounts to be paid . . . assignees shall have the right to deduce
          from the value of the oil [and] gas . . . or the proceeds thereof, upon which said
          overriding royalty is computed the full amount of any taxes required to be paid on
          such oil [and] gas . . . for or on account of the production or sale thereof,
          including the so-called post-production.

(Joint Exhibit 2 at 4). Other than this language, Class 2 does not provide how to calculate

overriding royalty interests. At trial, the Court held that at the time the contracts were executed

there was an assumption that royalties were to be calculated using wellhead pricing. (ECF No.

134 at 339 (“[W]hen the contracts were executed, there was an underlying belief by everyone in

the market, because that it what existed in the market, that we were talking about wellhead

prices.”)). The language referring to “market price . . . prevailing in the field” in Class 2 ORRIs,

therefore, refers to wellhead pricing. Accordingly, the WRPA does not apply to Class 2. Jonah

is entitled to wellhead value.

                                                 Class 3

          The Class 3 overrides include ORRIs reserved by Hondo Oil & Gas on September 5,

1978. (ECF No. 1 at 7). Hondo completed 14 assignments of its working interest in the BLM




26 / 33
       Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 27 of 33



leases in exchange for a reservation of an ORRI of “3-1/8% of 8/8ths.” (ECF Nos. 1-3 at 1; 49 at

11). There is no specific language that expressly provides costs or expenses that may be

deducted from the value of production when computing the ORRI payments. As noted above,

the Court held that at the time the contracts were executed there was an assumption that royalties

were to be calculated using wellhead pricing. Therefore, the WRPA does not apply to Class 3.

Jonah is entitled to wellhead value.

                                                     Class 4

          Class 4 includes an August 1, 1951 assignment reserving an ORRI of one percent of all

oil, gas, and other hydrocarbons produced on the covered property. (ECF No. 1-4 at 1). The

form of the assignment does not contain language describing how the ORRI should be computed,

other than stating the percentage of overriding royalty reserved. Similar to Class 3, there is no

specific language in Class 4 ORRIs that expressly provides costs or expenses that may be

deducted from the value of production when computing the ORRI payments. (ECF No. 119 at

3). As noted above, the Court held that at the time the contracts were executed there was an

assumption that royalties were to be calculated using wellhead pricing. Therefore, the WRPA

does not apply to Class 4. Jonah is entitled to wellhead value.

                                                     Class 5

          In 2000, Jonah “and/or their predecessors in interest entered into an agreement (“the 2000

Amendment”) with a successor of ARCO, which held a 25% working interest” burdened by

Classes 1, 2 and 4. (ECF Nos. 113 at 7; 116 at 4). The 2000 Amendment created “the Class 5

overrides.”18 (ECF No. 119 at 3). Ultra was not a signatory to the 2000 Amendment and the



18
  The Class 5 Overrides however are not new ORRIs. (ECF No. 116 at 4). The 2000 Amendment only contained
agreements pertaining to portions of the pre-existing Class 1, Class 2, and Class 4 ORRIs as to the 25% proportional
share which had been owned by ARCO. (ECF No. 116 at 4).


27 / 33
      Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 28 of 33



75% working interest Ultra acquired from Burlington is not burdened by the Class 5 overrides.

(ECF No. 113 at 8).

          Jonah contends that “[a]lthough the 2000 Amendment included specific language

regarding deductions for certain costs,” the 2004 SWEPI letter is binding on Ultra and therefore

Ultra may not deduct “costs of production” as defined in the WRPA. (ECF No. 119 at 3). Ultra

counters that the 2000 Amendment’s purpose was to “confirm the existing method for

calculating the ORRIs” and serves as an acknowledgement by Jonah that “all overriding royalty

payments with respect to oil, gas and other hydrocarbons produced prior to the effective date . . .

have been timely and properly paid.” (ECF No. 106 at 11–12 (quoting Joint Exhibit 5)). In

essence, Ultra argues the terms of the 2000 Amendment control as it is not bound by the 2004

SWEPI Letter.

          On May 31, 2000, “Jonah or their predecessors entered into a written agreement with the

working interest owners concerning how the ORRIs [for Class 5] should be calculated.” (ECF

No. 106 at 11). The 2000 Amendment provides:

          For production sold in arm’s-length transactions, the overriding royalties shall be
          calculated on the basis of the proceeds received from the sale of the production
          less the reasonable, actual costs of transportation only incurred from the
          wellhead to the place where the sale occurs . . . For transportation downstream of
          the Jonah Pipeline, if such transportation is non-arm’s length, the deductible
          transportation costs shall not exceed the lesser of: (i) the actual costs,
          (ii) maximum applicable tariff rate, or (iii) the amount allowed to be deducted in
          the calculation of a non-arm’s length transportation allowance for federal royalty
          purposes.

(Joint Exhibit 5 at 1) (emphasis added). Thus, the 2000 Amendment contains clear and specific

language dictating the deductible post-production costs.




28 / 33
       Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 29 of 33



          On September 23, 2004, Shell19 sent a letter to the working interest owners subject to

Class 5 ORRIs noting that in light of the Supreme Court of Wyoming’s decision in Cabot Oil &

Gas Corp. v. Followill, 93 P.3d 238 (Wyo. 2004) it would modify its accounting for gas

produced. (Plaintiff’s Exhibit 13 at 1). The 2004 SWEPI Letter notes:

          Unless specifically agreed, Shell will no longer pass any Post Production Cost
          deductions (i.e., gathering, transportation, etc.) to the private royalty and
          overriding royalty owners. Therefore, you should not see any Post Production
          Cost deductions on your detail statement. However, we reserve the right in the
          future to take any deductions deemed appropriate in accordance with the laws of
          the State of Wyoming and any existing or future contracts.

(Plaintiff’s Exhibit 13 at 1). Ultra acquired SWEPI’s working interest in 2014 and became aware

of the 2000 Amendment through discovery in a state court suit. (ECF Nos. 1 at 13; 113 at 8).

The issue is whether Ultra is bound by the terms of the 2004 SWEPI Letter.

          An assignment of an oil and gas lease is a contract, thereby requiring instruments to be

construed according to the rules of contract interpretation. Wolter v. Equitable Res. Energy Co.,

979 P.2d 948, 951 (Wyo. 1999). A court’s primary focus when interpreting a contract is the

parties’ intent.   Ultra Res., Inc. v. Hartman, 226 P.3d 889, 905 (Wyo. 2010); Carlson v.

Flocchini Invs., 106 P.3d 847, 854 (Wyo. 2005). The initial inquiry in determining intent is to

determine whether the contract is clear or ambiguous. Wolter, 979 P.2d at 951. An ambiguous

contract is one which has language that conveys either an obscure meaning or conveys more than

one meaning. Id. If a written agreement has clear and unambiguous language, courts recognize

the words of the agreement to be the parties’ intentions. Boley v. Greenough, 22 P.3d 854, 858

(Wyo. 2001). The language used within the contract must be given effect that a reasonable

person at the time and place the contract was made would give the agreement. Hartman, 226

P.3d at 905. In doing so, courts should construe the language of the contract “within the context
19
  Shell Rocky Mountain Production LLC merged into SWEPI LP. (ECF No. 113 at 8). Parties refer to
both entities interchangeably.


29 / 33
         Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 30 of 33



in which it was written, and the court may look to the surrounding circumstances, 20 the subject

matter, and the purpose of the contract to ascertain the intent of the parties at the time the

agreement was made.” Wadi Petroleum, Inc. v. Ultra Resources, Inc., 65 P.3d 703, 708 (Wyo.

2003).

          Here, the 2000 Amendment was intended to outline the specific post-production

deductions that should be taken from ORRI Class 5.                   (See Joint Exhibit 5).       The 2000

Amendments is unambiguous. Jonah, however, argues that the terms of the 2004 SWEPI Letter

take precedence over the express terms in the 2000 Amendment. Specifically, Jonah maintains

that Ultra’s course of performance as to certain Class 5 wells binds Ultra to the terms in the 2004

SWEPI Letter. (ECF No. 119 at 7 (“Ultra continues SWEPI’s course of performance and does

not deduct ‘costs of production’ as defined by the WRPA with regard to some wells.”)). The

Court disagrees.

          Under Wyoming law, “‘course of performance’ is a sequence of conduct between the

parties to a particular transaction that exists if: (i) [t]he agreement of the parties with respect to

the transaction involves repeated occasions for performance by a party; and (ii) [t]he other party,

with knowledge of the nature of the performance and opportunity to object to it, accepts the

performance or acquiesces in it without objection.” WYO. STAT. § 34.1-1-303(a). Generally,

“the express terms of an agreement and any applicable course of performance, course of dealing,

20
     In assessing the type of extrinsic evidence allowed, the Hartman court noted:

          This Court has, for many years stated that courts should consider circumstances
          surrounding execution of an agreement, i.e., facts showing the parties’ relationship, the
          subject matter of the contract, and the parties’ apparent purpose in making the contract, to
          determine the parties’ intention, even when reviewing unambiguous contracts . . . In
          Boley . . . we recognized the importance of interpreting contracts at the time and place of
          execution because the term “overriding royalty” used in a conveyance thirty years before
          had a different meaning than it did at the time of interpretation.

Hartman, 226 P.3d 889, 909 (internal citations omitted).


30 / 33
      Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 31 of 33



or usage of trade shall be construed whenever reasonable as consistent with each other. If such a

construction is unreasonable . . . (i) [e]xpress terms prevail over course of performance, course of

dealing, and usage of trade.” WYO. STAT. § 34.1-1-303(e). However, “a course of performance

is relevant to show a waiver or modification of any term inconsistent with the course of

performance.” WYO. STAT. § 34.1-1-303(f). A party may retract the waiver through “reasonable

notification . . . that strict performance will be required . . .unless the retraction would be unjust

in view of a material change in position in reliance on the waiver.” WYO. STAT. § 34.1-2-209(e).

          At trial, Jonah noted that SWEPI did not take any deductions pursuant to the 2004

SWEPI letter from 2004 to 2014. (ECF No. 134 at 214). Furthermore, Mr. Falenski testified

that from December 2014, after Ultra had acquired the SWEPI interest, Ultra took no deductions

as to 30% of the royalty interests paid by SWEPI. (ECF No. 134 at 219–21 (noting Ultra takes

deductions on only a portion of the SWEPI interests)). Jonah argues that after Ultra acquired

SWEPI’s working interest, burdened by Class 5, it continued “SWEPI’s course of performance”

and failed to deduct costs of production as defined by the WRPA with regard to some wells, but

not as to others. (ECF No. 119 at 7).

          Ultra did not learn of the 2000 Amendment until late 2014 during the discovery phase of

the state court litigation. (ECF No. 1 at 13). Therefore, it is questionable whether Ultra “with

knowledge of the nature of the performance and with opportunity to object to it . . . acquiesced”

and waived its right to take deductions under the 2000 Amendment. WYO. STAT. § 34.1-1-

303(a). Furthermore, Ultra may retract its waiver, if any, through “reasonable notification” that

it will no longer abide by the terms of the 2004 SWEPI letter. WYO. STAT. § 34.1-2-209(e).

Jonah has not demonstrated that it materially changed its position in reliance on Ultra’s




31 / 33
       Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 32 of 33



purported waiver of its right to deduct post-production costs pursuant to the 2000 Amendment.

Accordingly, Ultra is not bound by the 2004 SWEPI letter.

                                          Farm-out Overrides

          During the period of 2002-2005, Shell Rocky Mountain Production, LLC (“Shell”)

acquired from Ultra additional working interests on acreage in the Pinedale Field under a 1996

New Fork Unit Farm-out Agreement between Meridian Oil Company (“MOC”) and Burlington.

(ECF No. 111–12 at 6). As MOC’s successor in interest, Shell began paying the farm-out

overrides.

          The farm-out overrides do not contain specific language regarding price or specific

language that express provides for costs or expenses that may be deducted from the value of

production. (ECF Nos. 119 at 4; 134 at 31). Unlike Classes 2, 3, and 4, however, the farm-out

overrides were created between 2002 and 2005 from an agreement created in 1996. (Joint

Exhibit 9 at 1). The amendments to the WRPA that set forth the definitions at issue were

enacted in 1989.       Further, Hassler and Terry, as expert witnesses for Jonah and Ultra,

respectively, testified that by the mid-1990s, the state of the industry was considerably different

from when the contracts creating Classes 2, 3, and 4 were enacted.21 In 1985, the FERC issued

Order 436, which allowed producers to sell directly to a third party without the need to sell

through the pipeline Company. (ECF No. 134 at 118–119, 253). At the time MOC entered into

the Farm-Out Agreement with Burlington, wellhead pricing was no longer the standard, because

producers were no longer forced to sell at the well. By the mid-1990s, Producers were free to

“try to identify places where they [could] sell gas, and then enter into . . . appropriate contracts.”


21
  In 1985, the FERC issued Order 436, which allowed producers to sell directly to a third party without
the need to sell through the pipeline Company. (ECF No. 134 at 118–119, 253). In the 1990s, FERC
Order 636 took the industry a step further and required pipelines to separate selling gas and transporting
gas.


32 / 33
      Case 16-03278 Document 139 Filed in TXSB on 12/20/19 Page 33 of 33



(ECF No. 134 at 255). Wellhead pricing therefore is not an implied term underlying the farm-

out overrides. In light of the document’s silence, the WRPA applies.

                                         CONCLUSION

          The Court will issue an order consistent with this Memorandum Opinion.

          SIGNED December 19, 2019.


                                                 ___________________________________
                                                            Marvin Isgur
                                                 UNITED STATES BANKRUPTCY JUDGE




33 / 33
